


Exhibit 10.2    
SEVERANCE AGREEMENT
(CHANGE IN CONTROL)


AMENDMENT NO. 2


WHEREAS __________ (the “Employer”) previously adopted the Severance Agreement
(Change in Control) dated _______________ (as amended, the “Agreement”) that
provides certain severance payments and benefits to specific executives,
including ___________ (the “Executive”);


WHEREAS, the Employer and Executive desire to amend the Agreement to (i) clarify
the provision of Health Benefits (as defined in the Agreement), (ii) further
clarify that the Agreement is intended to comply with and be administered in a
manner that complies with Code section 409A, and (iii) make certain other minor
changes.


NOW THEREFORE, BE IT RESOLVED THAT, effective September 20, 2012, the Employer
and the Executive amend the Agreement as follows:


1.
The definition of EIP is hereby deleted in its entirety and replaced with the
following:



“EIP” means the Company's 2006 Equity and Incentive Plan, 2012 Equity and
Incentive Plan, or any successor plan, each as may be amended from time to time.


2.
The definition of Prorated Target Bonus Amount is hereby deleted in its entirety
and replaced with the following:



“Prorated Target Bonus Amount” means an amount equal to Executive's Target Bonus
for the calendar year in which a Severance occurs.


3.
Subsection (1) in the definition of Severance Benefits is hereby amended to add
the clause “for the Severance Period,” at the beginning thereof.



4.
Subsection (2) in the definition of Severance Benefits is hereby deleted in its
entirety and replaced with the following:



(2)
Health Benefits substantially similar to those provided to Executive and
Executive's dependents by or on behalf of the Executive's Employer immediately
prior to the Severance or, if more favorable to the Executive, those provided
immediately prior to the Change in Control, in accordance with the applicable
benefit plan eligibility requirements and policies and the following:



(a)    if the Company, the Employer or a successor company maintains a retiree
medical plan in which Executive and Executive's dependents are eligible to
participate (with no preexisting condition limitations) and to receive the
Health Benefits, then subject to subsection (6) of this definition of “Severance
Benefits,” Employer or the successor company shall pay to Executive, in
accordance with the provisions of Section 3.2, a lump sum payment equal to the
aggregate premiums that Executive would be required to pay in order to obtain
coverage for Executive and Executive's dependents under such plan for the
Severance Period;

1

--------------------------------------------------------------------------------






(b)    if the Company, the Employer or a successor company does not maintain a
retiree medical plan in which Executive and Executive's dependents are eligible
to participate (with no preexisting condition limitations) and to receive the
Health Benefits, the Employer or successor company shall promptly purchase, at
its own expense and at no cost to the Executive, an individual policy from an
A-rated third party insurer under which Executive and Executive's dependents
shall receive the benefits described above (with no preexisting condition
limitations);


(c)    If at any time during the Severance Period the Employer or the successor
company ceases to make available any Health Benefits under the retiree medical
plan described in (a) above under which Executive and Executive's dependents are
obtaining coverage, or materially modifies the Health Benefits available under
the retiree medical plan to the detriment of the Executive, then Employer or the
successor company shall promptly purchase, at its own expense and at no cost to
the Executive, a individual policy from an A-rated third party insurer under
which Executive and Executive's dependents shall receive the Health Benefits
(with no preexisting condition limitations) for the remainder of the Severance
Period;


provided, however, that with respect to each of Executive and Executive's
dependents who are provided Health Benefits by or on behalf of the Executive's
Employer immediately prior to the Severance Date, the Health Benefits shall be
provided from the Severance Date until the earliest to occur of (A) the
expiration of the Severance Period, (B) the date on which Executive or
Executive's dependent(s), as applicable, becomes eligible for coverage under
another group health insurance plan with no pre-existing condition limitation or
exclusion; provided, however, for avoidance of doubt, benefits made available to
one or more of Executive and Executive's dependents by the employer of
Executive's spouse shall not reduce the Health Benefits otherwise available,
except to the extent the Executive's spouse elects to receive such benefits from
his or her employer, and (C) the date on which Executive or the Executive's
dependent(s), as applicable, becomes entitled to benefits under Medicare. The
period during which Executive is being provided with health insurance under this
Agreement shall be credited against Executive's period of COBRA coverage, if
any.


Executive shall promptly notify Employer if, prior to the expiration of the
maximum period of coverage, the Executive or any of the Executive's dependents
becomes eligible for coverage under another group health plan with no
pre-existing condition limitation or exclusion or becomes entitled to benefits
under Medicare; provided, further, that


5.
Subsection (3) in the definition of Severance Benefits is hereby deleted in its
entirety and replaced with the following:



(3)
benefits otherwise receivable pursuant to (1) shall be reduced to the extent
benefits of the same type are actually received by or are made available to
Executive and Executive's dependents, as set forth below (and Executive shall
promptly notify Employer or any successor company of any such benefits):



(a)    benefits otherwise receivable pursuant to (1) shall be reduced to the
extent benefits of the same type are actually received by the Executive or the
Executive's dependents following the Executive's termination of employment with
the Employer; or

2

--------------------------------------------------------------------------------






(b)
benefits otherwise receivable pursuant to (1) shall be reduced to the extent
benefits of the same type are made available to the Executive and Executive's
dependents (whether or not Executive elects to actually receive such benefits)
by a new employer of Executive following the Executive's termination of
employment with the Employer;



provided, however, for avoidance of doubt, benefits made available to one or
more of Executive and Executive's dependents by the employer of Executive's
spouse shall not reduce the benefits otherwise available pursuant to (1), except
to the extent Executive's spouse elects to receive such benefits from his or her
employer;


6.
Subsection (4) in the definition of Severance Benefits is hereby deleted in its
entirety and replaced with the following:



(4)    the Employer may limit any reimbursement to the Executive to the excess,
if any, of the cost to the Executive of benefits received or made available
pursuant to (1) and (2) over such cost immediately prior to the Severance Date
or, if more favorable to the Executive, immediately prior to the Change in
Control;


7.
Section 2.1 is hereby amended to add the clause “and only to the extent
permitted under Treasury regulation §1.409A-1(h)(1)” at the end thereof.



8.
Section 3.2 is hereby deleted in its entirety and replaced with the following:



3.2    Subject to Section 3.3, the Employer shall pay to the Executive the
Severance Payment, the Prorated Target Bonus Amount and any Severance Benefits
that are payable in cash, in each case less amounts withheld for Taxes as
required under applicable law, within sixty days following the Severance Date;
provided, however, that any amounts payable following (i) the occurrence of a
Potential Change in Control or (ii) in the event that the Change in Control does
not constitute a “change in control event” within the meaning of Code section
409A, shall to the extent such amounts constitute nonqualified deferred
compensation within the meaning of Code section 409A, be paid at the same time
and in the same form as required in the Severance Agreement (Non-Change in
Control), the Non-Change in Control Severance Policy or similar agreement or
policy applicable to the Executive to the extent such payments would be
aggregated within the meaning of Section 409A of the Code with the payments and
benefits under such other agreements or policies; provided, further, if the
Executive is a Specified Employee as of the Severance Date, any payment of
nonqualified deferred compensation that would have been paid prior to the
six-month anniversary of the Severance Date shall be delayed until the earlier
to occur of (i) the date that is six (6) months and one (1) day after the
Severance Date and (ii) the date of the Executive's death. Notwithstanding
anything herein to the contrary and except as otherwise expressly provided for
in a written agreement between the Executive and the Company or Employer, as
applicable, an Executive eligible to receive the Severance Payment, the Prorated
Target Bonus Amount and other Severance Benefits under this Agreement shall not
be eligible to receive any severance payments or benefits under another policy,
plan, program, or agreement of the Company (including, without limitation, the
Severance Agreement (Non-Change in Control) and the Non-Change in Control
Severance Policy).

3

--------------------------------------------------------------------------------






9.
Section 3.3 is hereby amended to add the following clause at the end thereof:



; provided, however, each such payment or benefit which constitutes nonqualified
deferred compensation and which is conditioned upon Executive's execution of a
release and which is to be paid or provided during a designated period that
begins in a first taxable year and ends in a second taxable year shall be paid
or provided in the second taxable year.
10.
In Section 3.4, the references to “Section 15 of the EIP” and “EIP” are hereby
deleted and replaced with the following:



Section A of the Administrative Appendix to the Con-way Inc. 2005 Deferred
Compensation Plan for Executives and Key Employees, as amended and restated in
December 2008 and as subsequently amended from time to time,


11.
In Section 3.5, the third paragraph is hereby deleted in its entirety and
replaced with the following:



Notwithstanding the foregoing, if at the time a dispute or controversy arises
the Executive is working outside of the United States, and if at such time the
Executive maintains a residence in the United States, the dispute or controversy
will be resolved (i) by arbitration in the metropolitan area closest to the
Executive's residence in the United States or (ii) by litigation in the United
States District Court in the metropolitan area closest to the Executive's
residence in the United States or, only if there is no basis for federal
jurisdiction, in state court closest to the Executive's residence in the United
States. If the Executive does not maintain a United States residence at such
time, the dispute or controversy will be subject to arbitration in Ann Arbor,
Michigan or to litigation in the United States District Court for the Eastern
District of Michigan (or if such court does not have jurisdiction or will not
accept jurisdiction, in any court of general jurisdiction in Michigan).


12.
In Section 6.5(3), the reference to “the United States District Court for the
Northern District of California” is hereby deleted and replaced with “the United
States District Court for the Eastern District of Michigan” and the reference to
“California” is hereby deleted and replaced with “Michigan”.



13.
Section 7.5 is hereby deleted in its entirety and replaced with the following:



7.5    The Company, the Employer and the Executive intend for the Agreement to
comply with the requirements of Code section 409A such that none of the payments
hereunder will result in compensation to be includible in the Executive's income
pursuant to Code section 409A(a)(1)(A). The Agreement shall be interpreted in a
manner consistent with such intent.
The payments to Executive pursuant to this Agreement are also intended to be
exempt from Code section 409A to the maximum extent possible, under either the
separation pay exemption pursuant to Treasury regulation §1.409A-1(b)(9)(iii) or
as short-term deferrals pursuant to Treasury regulation §1.409A-1(b)(4), and for
such purpose, any installment paid to Executive under this Agreement shall be
considered a separate payment.

4

--------------------------------------------------------------------------------






If any provision of the Agreement would cause compensation to be includible in
the Executive's income pursuant to Code section 409A(a)(1)(A), such provision
shall be void, and the Employer shall have the unilateral right to amend the
Agreement retroactively for compliance with Code section 409A in such a way as
to achieve substantially similar economic results without causing such
inclusion. Any such amendment shall be binding on the Executive. In the event
the Agreement does not comply with the requirements of Code section 409A, the
Executive will be solely responsible for any adverse tax consequences to the
Executive.
To the extent any amounts under this Agreement are payable by reference to
Executive's Severance Date or “termination of employment,” such terms and
similar terms shall be deemed to refer to Executive's “separation from service,”
within the meaning of Code section 409A.
Any reimbursement payable to Executive pursuant to this Agreement shall be
conditioned on the submission by Executive of all documentation reasonably
required by Employer, and shall be paid to Executive within 30 days following
receipt of such documentation, but in no event later than the last day of the
calendar year following the calendar year in which Executive incurred the
reimbursable expense. Any amount of expenses eligible for reimbursement, or
in-kind benefit provided, during a calendar year shall not affect the amount of
expenses eligible for reimbursement, or in-kind benefit to be provided, during
any other calendar year. The right to any reimbursement or in-kind benefit
pursuant to this Agreement shall not be subject to liquidation or exchange for
any other benefit.
14.
In Section 7.9, the reference to “2855 Campus Drive, San Mateo, California
94403, attention General Counsel” is hereby deleted and replaced with “2211 Old
Earhart Road, Ann Arbor, Michigan, 48105, attention President and General
Counsel”.



15.
Employer and the Executive agree that, except as specifically amended hereby,
all provisions of the Agreement remain in full force and effect.



* * * * *

5

--------------------------------------------------------------------------------






This Amendment No. 2 is hereby executed by the undersigned authorized
representative of the Employer and by the Executive.




[NAME OF EMPLOYER]






By: ___________________________
Name:
Title:






EXECUTIVE








By:____________________________



6